Reasons for Allowance

Claims 1-20 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Geramifard et al. (10,854,191) show a system, medium, and method for using first  and second machine learning modules to determine intents (Fig. 1). They show a non-probabilistic model is used (col. 24). In regard to claims 1, 8, and 15, the prior art of record does not show or suggest that the first machine learning model contains a probabilistic engine which determines candidate intents, determines a number of the one or more candidate intents that exceed a threshold, and in response to determining that the number of the one or more candidate intents that exceed the threshold does not equal one, process the input using a deterministic engine of the second machine learning module, the input processed according to a second machine learning process operable to use deterministic logic to: compare the input to a set of regular expression patterns; and in response to determining that the input matches one of the regular expression patterns, use the matching regular expression pattern to determine the intent of the utterance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        September 14, 2021